Citation Nr: 1419551	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-13 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure.

3.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at an October 2012 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  He claims that he developed peripheral neuropathy as a result of in-service exposure to herbicides, to include Agent Orange.  The Veteran's service personnel records reflect that he had service in Vietnam for the purposes of the controlling regulations, and is presumed to have been exposed to herbicides during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  

The diseases presumptively associated with said exposure include acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e) (2013); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that acute and subacute peripheral neuropathy are among a small subset of diseases that shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a) (6) (ii) (2013).  Despite the Veteran's VA treatment records reflecting peripheral neuropathy among his active problems, and correspondence dated in May 2011 from the Veteran's private podiatrist opining that the Veteran's condition was "more than likely" the result of exposure to Agent Orange, the RO nonetheless denied the claims because there was no evidence that the neuropathy manifested to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military service.  

However, although the Veteran does not meet the criteria to establish service connection on a presumptive basis, the Veteran can still establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Circ. 1994).  The Board emphasizes that he was never provided with a VA examination with respect to his claims for entitlement to service connection for peripheral neuropathy.  In light of the Veteran's presumed in-service exposure to herbicides as well as the May 2011 private podiatrist letter opining that his condition was more than likely due to Agent Orange exposure, VA's duty to assist in providing a VA examination is triggered.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  McLendon held that an examination is required when there is evidence of a current disability, evidence establishing an in-service event, injury or disease, an indication that the current disability may be related to the in-service event, and insufficient evidence to decide the case.  As such, remand is required so that an examination can be conducted.

The Veteran also seeks entitlement to an initial rating in excess of 10 percent for PTSD.  To date, the Veteran has only been provided with a single VA examination relevant to his PTSD claim in March 2011, over three years ago.  At the time of his October 2012 Travel Board hearing, the Veteran expressed dissatisfaction with the accuracy of this examination.  Specifically, he noted that the Global Assessment of Functioning (GAF) score of 60 assigned by the March 2011 VA examiner was indicative of symptoms much less severe than previous scores he received during his regular VA treatment sessions.  A review of these records reveals that his GAF score was frequently assessed to be as low as 45.  Given the Veteran's dissatisfaction of the March 2011 examination, the Board finds that he should be provided with a new VA PTSD examination to assess the current severity of his service-connected PTSD.  

In addition, the March 2011 VA examiner indicated that Veterans Health Information Systems and Technology Architecture (VistA) and Computerized Patient Record System (CPRS) records were reviewed in the process of drafting the March 2011 VA examination report.  However, it is not clear that these records have been associated with the claims file.  As such, the AOJ should attempt to secure these records and associate them with the claims file on remand, along with any additional private and VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the necessary authorization from the Veteran and then attempt to obtain any private treatment records relevant to his peripheral neuropathy and PTSD claims.  All attempts to obtain these records must be documented in the claims file.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)).

2.  Obtain all VA treatment records for the Veteran from the Chillicothe VA Medical Center in Chillicothe, Ohio, and any associated outpatient clinics, dated from August 2011 to the present, and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Also secure for the record copies of the complete Veterans Health Information Systems and Technology Architecture (VistA) and Computerized Patient Record System (CPRS) records reviewed by the March 2011 VA examiner, and any updated such records.    

4.  Schedule the Veteran for a VA neurological examination regarding his claims for entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, to specifically include electromyography (EMG) and nerve conduction velocity (NCV) testing, and all findings must be reported in detail.  The examiner must also record all pertinent medical complaints and symptoms.

Following a review of the claims file, to include service and post-service medical records (to include the previous diagnoses of peripheral neuropathy as well as the May 2011 opinion of the private podiatrist), and the examination results, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's peripheral neuropathy of the upper and lower extremities is related to the Veteran's military service, to specifically include his presumed exposure to herbicides.  A complete rationale for all opinions must be provided, and the examiner is asked to explicitly reference the May 2011 opinion letter from the Veteran's private podiatrist.

5.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, including a Global Assessment of Functioning (GAF) score, and the examiner is asked to reconcile the current GAF score with past scores recorded in the claims file.  

6.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims; and that the consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  

7.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, then furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



